Cite as 2016 Ark. 207

                SUPREME COURT OF ARKANSAS

IN RE ARKANSAS ACCESS TO                          Opinion Delivered May   12, 2016
JUSTICE FOUNDATION, INC.




                                      PER CURIAM

       Bill Waddell, Esq., of Little Rock is reappointed to the Board of Directors of Arkansas

Access to Justice Foundation, Inc., for a three-year term to expire on April 30, 2019. We

thank Mr. Waddell for accepting reappointment to the board and for his work in this

important endeavor.

       Victoria Smith, Esq., of Fayetteville is appointed to the Board of Directors of Arkansas

Access to Justice Foundation, Inc., for a three-year term to expire on April 30, 2019. We

thank Ms. Smith for accepting appointment to the board.

       Finally, the court expresses its gratitude to Dick Downing, Esq., of Little Rock, whose

term has expired, for his years of valuable service to the board.